Citation Nr: 0834200	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  04-22 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to January 
1970 and from October 1976 to October 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision by which the RO, inter alia, 
denied entitlement to service connection for tinnitus.

In June 2007, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development, and 
it now returns to the Board for appellate review.


FINDING OF FACT

The competent evidence fails to demonstrate that tinnitus is 
related to the veteran's active duty service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active duty 
service.  38  U.S.C.A. 
§§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in January 2004 and July 2007 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters advised the veteran what information and 
evidence was needed to substantiate the claim decided herein.  
These letters also requested that the veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The July 2007 letter 
provided this notice to the veteran.  

The Board observes that the January 2004 letter was sent to 
the veteran prior to the May 2004 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  VCAA notice in accordance with Dingess, 
however, was sent after the initial adjudication of the 
veteran's claim.  Nevertheless, the Board finds this error 
nonprejudicial to the veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the July 2007 letter fully complied with the requirements of 
38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 3.159(b) (2007), 
and Dingess, supra, and after the notice was provided the 
case was readjudicated and a July 2008 supplemental statement 
of the case (SSOC) was provided to the veteran.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence in needed.
The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service treatment records, service personnel 
records, as well as VA treatment records, are associated with 
the claims folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2007); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The veteran was afforded a June 2008 VA 
examination in accordance with his claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  As a general matter, service connection 
for a disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The veteran asserts that he is entitled to service connection 
for tinnitus caused by in-service noise exposure.  He 
contends that he first experienced tinnitus during service 
which has continued to the present day.  However, after 
careful consideration of the evidence of record, the Board 
finds that a preponderance of the evidence is against 
awarding service connection for tinnitus.

The veteran's first post-service diagnosis for tinnitus was 
by the examiner in the March 2004 VA examination.  The June 
2008 VA examination confirms that diagnosis.  The Court has 
determined that, particularly with respect to claims for 
tinnitus, the veteran is competent to present evidence of 
continuity of symptomatology.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  The veteran's contentions, 
however, remain subject to a Board analysis of credibility.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  For the 
reasons discussed below, the Board finds that the veteran's 
assertions regarding the chronicity and continuity of 
tinnitus since service are not shown to be credible.

Initially, the veteran's lay assertions of continuity of 
symptomatology are entirely uncorroborated by any objective 
evidence of chronicity or continuity of symptomatology of 
tinnitus after service.  See 38 C.F.R. § 3.303(b) (2007).  
The veteran's August 1980 service separation examination 
report does not show any indication of tinnitus or complaints 
of ringing in the ears.  The post-service treatment evidence 
shows that the veteran suffered from episodes of extreme 
dizziness in 1984, however there's no indication that 
tinnitus was evident at that time.  According to the tinnitus 
questionnaire that the veteran filled out in relation to a 
March 2004 VA examination, his tinnitus started in 1999.  The 
Board acknowledges that the veteran has since claimed that 
his response on the questionnaire was wrong and that his 
tinnitus started well before that time.  The only competent 
evidence of record shows the veteran's initial post service 
claim of tinnitus to be in March 2004, twenty-four years 
after separation from service.  This gap in the evidentiary 
record preponderates strongly against this claim on the basis 
of continuity of symptomatology.  See Mense v. Derwinski, 1 
Vet. App. 354 (1991).

With regard to the twenty-four year evidentiary gap in this 
case between active service and the earliest contemporaneous 
evidence of tinnitus, the Board notes that it may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the maladies at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  
This absence of contemporaneous evidence constitutes negative 
evidence tending to disprove the claim that the veteran had 
an injury in service which resulted in chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (2007) (noting that reasonable doubt exists 
because of an approximate balance of positive and "negative" 
evidence).

The veteran's service treatment records reveal that the 
veteran presented with mild tinnitus in his left ear at a May 
1979 examination.  However, as stated earlier, the veteran's 
separation examination does not note any recurrent tinnitus 
or ringing in the ears.  There is no other evidence of 
tinnitus in the service treatment records despite various 
audiological examinations done in relation to hearing loss.  
The Board acknowledges the veteran's current diagnosis as 
well as an incident in service.  However, there appears to be 
no chronicity and continuity of symptomatology as stated in 
the etiological opinion provided by the examiner in the June 
2008 VA examination report.  The VA examiner, having 
evaluated the veteran, reviewed the claims folder, and 
received a complete history from the veteran, opined that it 
was less likely as not (less than 50/50 probability) that the 
veteran's tinnitus was due to military service.  The examiner 
pointed to the veteran's hearing loss prior to service and 
the fact that the separation examination revealed only 
slightly increased hearing loss that was only unilateral.  
The examiner stated that this was not consistent with the 
veteran's history of military noise exposure and therefore 
did not indicate a connection between the current diagnosis 
and the incident in service.  There is no contrary clinical 
evidence or competent medical opinion of record.

In this case, no probative competent evidence exists of a 
relationship between the currently diagnosed tinnitus and any 
in-service incident.  Rather, the competent evidence of 
record, particularly the June 2008 VA etiological opinion 
given in the audiological examination, preponderates against 
a finding that the veteran has tinnitus related to service, 
and accordingly service connection for tinnitus must be 
denied.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303 (2007).  
As a preponderance of the evidence is against the veteran's 
claim of service connection for tinnitus, the benefit-of-the-
doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


